UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7545


WILLIE J. WILLIAMS,

                                               Plaintiff - Appellant,


          versus


DAVID MITCHELL; MARGIE LAWLER; RICHARD TIRRELL
TERRY,

                                              Defendants - Appellees,

             and


RANDY LEE; D. S. LORD; W. D. SLEDGE;
MR. PERSON; JENNIFER H. LANGLEY; LEWIS SMITH,

                                                           Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:05-ct-00304-FL)


Submitted:    July 31, 2007                 Decided:   August 28, 2007


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Willie J. Williams appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Williams v.

Mitchell, No. 5:05-ct-00304-FL (E.D.N.C. July 26, 2005; Aug. 18 &

Oct. 12, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -